 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    DENNIS WALLER, an individual,
                                                         CASE NO. C18-1309 RSM
 9
                     Plaintiff,
10                                                       ORDER DENYING STIPULATED
              v.                                         MOTION FOR PROTECTIVE ORDER
11
      PACIFIC UNION FINANCIAL, LLC, a
12    California Corporation, UBI No. 602 531 677,
13
                     Defendant.
14

15          This matter comes before the Court on the parties’ Stipulated Motion for Protective Order.
16   Dkt. #12. The parties have adapted the Court’s model protective order without providing a
17
     redlined version identifying departures from the model, as required by Local Rule 26(c)(2).
18
            The Court finds that the proposed Protective Order does not conform to the requirement
19
     that its “protection from public disclosure and use extends only to the limited information or
20

21   items that are entitled to confidential treatment under the applicable legal principles” as required

22   by Local Rule 26(c)(2). Under the section entitled Confidential Material, the Court’s model

23   protective order instructs: “[t]he parties must include a list of specific documents such as
24
     ‘company’s customer list’ or ‘plaintiff’s medical records;’ do not list broad categories of
25
     documents such as ‘sensitive business material.’”         The parties have not followed these
26
     instructions and instead drafted an order referring to the vague categories of “confidential,
27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 1
     private, personal, business-confidential information, proprietary information, or information
 1

 2   which is otherwise considered protected under any applicable law…” Dkt. #12 at 2.

 3          The Court finds that the parties have impermissibly left the door open to labeling a wide

 4   variety of documents as confidential. The parties submit no argument to justify this departure
 5
     from the Model Protective Order’s guidelines. Given all of the above, the Motion will be denied.
 6
            Having reviewed the briefing, along with the remainder of the record, the Court hereby
 7
     finds and ORDERS that the parties’ Stipulated Motion for Protective Order (Dkt. #12) is
 8
     DENIED.
 9

10          DATED this 26th day of July 2019.

11

12

13
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 2
